Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of August 26, 2013, by and between Celator Pharmaceuticals, Inc. (the
“Company”), a Delaware corporation with offices at 200 PrincetonSouth Corporate
Center, Suite 180, Ewing, NJ 08628, and Scott T. Jackson, an individual residing
at 535 Heron Court, Harleysville, PA 19438 (the “Executive”) (the Company and
the Executive, together, the “Parties”).

Recitals:

The Executive has been employed by the Company pursuant to a letter agreement
dated as of September 20, 2007, as amended (the “Prior Agreement”). The Parties
desire to enter into this Agreement to provide for the continued employment of
the Executive by the Company and for certain other matters in connection with
such employment, all as set forth more fully in this Agreement.

In consideration of the mutual promises, covenants, and conditions set forth in
this Agreement, the Parties agree as follows:

 

Section 1. EMPLOYMENT POSITION, DUTIES AND RESPONSIBILITIES

a. Position. The Company wishes to continue to employ the Executive as the Chief
Executive Officer (“CEO”) of the Company, and the Executive hereby agrees to
continue in the position of CEO for the Term of this Agreement. In this role,
the Executive shall have general overall authority and responsibility for the
day-to-day management of the Company’s business affairs in furtherance of the
strategic policies adopted by the Company’s Board of Directors (the “Board”)
relating to the Company’s business operations, financial objectives and market
growth. The Executive shall also perform those additional duties and
responsibilities as shall be assigned to the Executive by the Board and that are
consistent with the Executive’s position as CEO.

b. The Executive’s Commitment. The Executive shall consider his employment by
the Company as his principal employment, shall devote his full working time and
attention to his duties and responsibilities under this Agreement, and shall
perform those duties and responsibilities to the best of his abilities. While
subject to any provision of this Agreement, the Executive shall maintain loyalty
to the Company and shall take no action that would directly or indirectly
promote any competitor or injure the Company’s interests. Subject to the
foregoing, the Executive may engage in other business and professional
activities to the extent that they do not interfere with his obligations under
this Agreement, provided that each of those activities is first disclosed to and
approved by the Board. Schedule A to this Agreement contains a list of the other
business and professional activities in which the Executive is currently
engaged.



--------------------------------------------------------------------------------

Section 2. TERM AND TERMINATION OF EMPLOYMENT

a. Term. The Executive’s employment with the Company shall commence on the date
of this Agreement and shall continue until terminated in accordance with
Section 2b, 2c, 2d or 2e hereof (the “Term”).

b. Termination by the Company for “Reasonable Cause.” The Executive’s employment
may be terminated by the Company at any time upon a showing of “Reasonable
Cause.” “Reasonable Cause” shall be defined for the purposes of this Agreement
as being any of the following:

(i) the Executive’s gross negligence or other misconduct that is materially
injurious to the Company, monetarily or otherwise, including but not limited to
any act or omission by the Executive of fraud, theft, dishonesty, embezzlement,
falsification of records or moral turpitude;

(ii) the Executive’s willful violation of the Company’s bylaws, Code of Conduct
or other Company policy that is materially detrimental to the Company’s best
interest, after receiving at least thirty (30) days of advance written notice
and a reasonable opportunity to cure of an equivalent time period;

(iii) the Executive’s intentional failure to perform any lawful duties assigned
to him by the Board after receiving at least ten (10) days of advance written
notice and the opportunity to cure to the satisfaction of the Board of an
equivalent time period;

(iv) the commission by the Executive of any act that constitutes a felony under
the laws of the United States or the State of the Company’s principal place of
business; and

(v) any material breach by the Executive of Section 5, 6, 7, 8 or 11 of this
Agreement.

Furthermore, the resignation by the Executive from his employment with the
Company for any reason other than for Good Reason pursuant to and in accordance
with the provisions of Section 2d shall be deemed to be a termination of the
Executive’s employment for “Reasonable Cause” without any notice or other action
on the part of the Company.

c. Termination Due to Death or Disability. The Executive’s employment hereunder
shall terminate immediately upon the death or disability of the Executive. The
Executive shall be deemed to be disabled if, in the reasonable judgment of the
Board, the Executive is unable to perform the essential functions of his job
with or without a reasonable accommodation for a period of at least one hundred
twenty (120) consecutive days because of illness, incapacity or physical or
mental disability.

d. Termination by the Executive for “Good Reason”. The Executive may resign from
his employment with the Company for “Good Reason,” but only in accordance with
the terms of this Section 2d. “Good Reason” shall be deemed to exist with
respect to any termination by the Executive of his employment for any of the
following reasons: (i) the relocation of the office of the Company at which the
Executive is principally based to a location that is more than

 

2



--------------------------------------------------------------------------------

fifty (50) miles from the location of the Company’s office as of the date of
this Agreement provided that such new location is more than fifty (50) miles
from the location of the Executive’s primary residence as of the date of this
Agreement; (ii) any failure by the Company to comply in all material respects
with any material term of this Agreement; (iii) the demotion of the Executive to
a lesser position than described in Section 1a hereof or a substantial
diminution of the Executive’s authority, duties or responsibilities as in effect
on the date of this Agreement; or (iv) a material diminution of the Executive’s
Base Salary and benefits, in the aggregate, unless such reduction is part of a
Company-wide reduction in compensation and/or benefits for all of its senior
executives; provided, however, that “Good Reason” shall not include a
termination of the Executive’s employment pursuant to Sections 2b or 2c hereof
or, following a Change of Control (as defined in Section 4d below), a reduction
in title, position, responsibilities or duties solely by virtue of the Company
being acquired and made part of, or operated as a subsidiary or division of, a
larger company or organization, so long as such new duties and responsibilities
are reasonably commensurate with the Executive’s experience. The Executive may
not resign with Good Reason pursuant to this Section 2d, and shall not be
considered to have done so for any purpose of this Agreement, unless (A) the
Executive, within sixty (60) days after the initial existence of the act or
failure to act by the Company that constitutes “Good Reason” within the meaning
of this Agreement, provides the Company with written notice that describes, in
particular detail, the act or failure to act that the Executive believes to
constitute “Good Reason” and identifies the particular clause of this Section 2d
that the Executive contends is applicable to such act or failure to act; (B) the
Company, within thirty (30) days after its receipt of such notice, fails or
refuses to rescind such act or remedy such failure to act so as to eliminate
“Good Reason” for the termination by the Executive of his employment
relationship with the Company, and (C) the Executive actually resigns from his
employment with the Company on or before that date that is six (6) calendar
months after the initial existence of the act or failure to act by the Company
that constitutes “Good Reason.” If the requirements of the preceding sentence
are not fully satisfied on a timely basis, then the resignation by the Executive
from his employment with the Company shall not be deemed to have been for “Good
Reason,” the Executive shall not be entitled to any of the benefits to which he
would have been entitled if he had resigned his employment with the Company for
“Good Reason,” and the Company shall not be required to pay any amount that
would otherwise have been due to the Executive under Section 4a had the
Executive resigned with “Good Reason.”

e. Other Termination. The Executive’s employment may also be terminated by the
Company for any reason other than as set forth in Section 2b, 2c or 2d, or upon
the mutual written agreement of the Parties.

 

Section 3. COMPENSATION, BENEFITS AND EXPENSES

a. Base Salary. The Company shall pay the Executive an annual gross base salary
of $425,000 (the “Base Salary”), payable in accordance with the Company’s
payroll practices in effect from time to time. This Base Salary shall be
reflected on the first regularly-scheduled pay date following the Effective Date
of this Agreement, retroactive to June 3, 2013. The Executive’s Base Salary will
be reviewed annually following the Effective Date of this Agreement. At or about
the time of such reviews, the Executive’s Base Salary may be adjusted upward or
remain the same in the sole discretion of the Board.

 

3



--------------------------------------------------------------------------------

b. Annual Bonus. The Executive shall be eligible to receive an annual bonus in
an amount up to fifty percent (50%) of the Executive’s Base Salary, which bonus
shall be prorated for 2013 based on the base salary payable under the Prior
Agreement for the period January 1, 2013 through June 2, 2013 and the Base
Salary payable under this Agreement from and after June 3, 2013. The amount of
the annual bonus, if any, shall be determined by the Board in its sole
discretion based upon achievement of corresponding annual goals; such annual
goals shall be established by the Board no later than the end of each first
calendar quarter during the Term after considering input from the Executive. The
bonus shall be paid in a single lump sum within two and one-half (2  1/2) months
after the close of each fiscal year.

c. Annual Equity Incentive Programs. The Executive shall be eligible to
participate in equity incentive programs established by the Company from time to
time to provide stock options and other equity-based incentives to key employees
of the Company. All such stock options and other equity-based incentives shall
be awarded in the discretion of the Board pursuant to the terms of the Company’s
2013 Equity Incentive Plan and/or such other plans as shall from time to time be
established by the Company.

d. Participation in Employee Benefit Plans. The Executive may participate in and
receive benefits under any and all Company-sponsored health and welfare benefit
plans (including but not limited to group healthcare (medical, prescription,
dental, life, accidental death and dismemberment, and disability insurance
plans), and other benefit plans (including but not limited to 401(k)) that are
offered to other key employees and officers of the Company, to the extent he is
eligible thereunder and in accordance with all terms and conditions of such
plans, policies and practices; provided, however, that the Executive may not
unilaterally amend, or direct the amendment of, any change in any of the
foregoing plans, policies or practices to enhance the benefits available under
such plans, policies and practices in any way without the approval of the Board
or its Compensation Committee.

e. Other Fringe Benefits. The Executive shall be entitled to participate in all
other fringe benefit programs of the Company on the same terms and conditions as
are accorded to other officers and key employees of the Company, including but
not limited to paid time away from work for Company-observed holidays, sick days
and bereavement in accordance with the provisions of the Company’s applicable
policies and practices in effect from time to time.

f. Vacation. The Executive shall be entitled to twenty-five (25) days of paid
vacation annually as of each January 1st during the Term of this Agreement,
which days shall accrue and may be scheduled off in accordance with the
Company’s vacation policy; provided, however, that the Executive may not carry
forward more than five (5) unused vacation days into any future calendar year
without the prior written approval of the Board, which approval shall not be
unreasonably withheld; and further provided, however, that the Executive may not
unilaterally amend, or direct the amendment of, any change in the Company’s
vacation policy to enhance the benefits available under such policy in any way
without the approval of the Board or its Compensation Committee.

g. Withholdings. The Company shall withhold from any amounts payable as
compensation all federal, state, municipal income and employment taxes and other
withholdings as are required by any law, regulation, or ruling.

 

4



--------------------------------------------------------------------------------

h. Effect of Employment Termination on Payment of Base Salary and Benefits. The
Executive’s Base Salary under this Section 3 shall terminate effective
immediately on the date of the termination of the Executive’s employment by the
Company, and all benefits shall terminate on that date or thereafter in
accordance with the terms of the Company’s applicable benefit plans, policies
and practices. Following the Executive’s employment termination, the Executive
shall be entitled to severance pay and other benefits under Section 4 if and
only to the extent such severance pay and other benefits are then payable in
accordance with the terms and provisions of this Agreement.

i. Effect of Termination on Other Provisions. This Agreement shall continue in
effect upon and after the termination of the Executive’s employment for any
reason necessary to enforce the provisions of this Agreement that apply
subsequent to any such termination, including any provisions relating to
confidentiality, invention assignment, non-solicitation and non-competition.

j. Expense Reimbursement. The Company shall timely reimburse the Executive for
all out-of-pocket expenses incurred in connection with the Company’s business
and the Executive’s performance of his obligations under this Agreement in
accordance with the Company’s expense reimbursement policies in effect from time
to time. The Company shall also timely reimburse the Executive for his
out-of-pocket legal fees and expenses of up to $7,500.00 for legal review of
this Agreement.

 

Section 4. PAYMENTS AND BENEFITS UPON TERMINATION

a. Payments and Benefits upon Termination by the Company for Reasonable Cause or
by Executive for Reasons other than for Good Reason. If: (i) the Executive’s
employment under this Agreement is terminated by the Company for Reasonable
Cause pursuant to Section 2b; (ii) the Executive’s employment terminates
pursuant to Section 2c due to his death or disability; or (iii) the Executive
resigns from his employment without Good Reason, as defined within Section 2d,
the Executive will receive payment for any and all unpaid Base Salary earned
through the effective date of such termination or resignation and a lump sum
amount equivalent to the full gross value of the Executive’s vacation remaining
in his vacation bank upon the effective date of his termination, calculated and
paid at the rate of his then-effective gross Base Salary, subject to all
applicable income and employment taxes and other required and elected
withholdings, as soon as required by law but in no event later than the first
regularly-scheduled pay date after the Termination Date. Should the Executive’s
employment terminate pursuant to Section 2b or 2c, or the Executive resigns from
his employment without Good Reason, no severance or other unearned compensation
shall be payable by the Company to the Executive, nor shall the Company be
obligated to continue to reimburse the Executive for any medical or dental
insurance benefits after the last day of the month in which the effective date
of the Executive’s termination occurs.

b. Payments and Benefits upon Termination Other than Following a Change in
Control. Subject to the satisfaction of the terms of Section 4d, if: (i) the
Executive’s employment under this Agreement is terminated by the Company
pursuant to Section 2e (i.e., other than a termination for Reasonable Cause
pursuant to Section 2b or a termination upon death or disability pursuant to
Section 2c), or (ii) the Executive resigns from his employment with Good Reason

 

5



--------------------------------------------------------------------------------

pursuant to Section 2d, the Executive shall be entitled to receive from the
Company the following payments and benefits that will commence within sixty
(60) days following the Executive’s effective date of termination: (A) a
severance payment equal to the Executive’s annual gross Base Salary in effect at
the time of his termination of employment, payable in installments on the
Company’s regular established pay days through the date that is twelve
(12) months after the Executive’s effective date of termination;
(B) reimbursement of the Executive’s medical and dental insurance premiums for
the Executive and his eligible dependents under the Company’s group insurance
plans at the same level the Executive elected and as was in effect on the
Executive’s effective termination date for a period of twelve (12) months after
the Executive’s effective date of termination, upon presentation to the Company
of documentation of payment of such healthcare continuation coverage premiums to
the Company’s third party administrator and subject to earlier termination in
the event of the Executive’s becoming eligible for the equivalent or greater
coverage under another employer’s group health and welfare benefit plans;
(C) reimbursement to the Executive of an amount not to exceed the total gross
amount of $20,000 for customized executive outplacement and/or executive
coaching or transition services with a provider of Executive’s choosing upon the
Company’s receipt of documentation of the services provided and evidence of
payment; and (D) a lump sum amount equivalent to the full gross value of the
Executive’s vacation remaining in his vacation bank upon the effective date of
his termination, calculated and paid at the rate of his then-effective gross
Base Salary.

c. Payments and Benefits upon Termination Following a Change in Control. Subject
to the satisfaction of the terms of Section 4d and the occurrence of a Change in
Control, and in lieu of any amounts payable pursuant to Section 4(b), if:
(i) the Executive’s employment under this Agreement is terminated by the Company
pursuant to Section 2e (i.e., other than a termination for Reasonable Cause
pursuant to Section 2b or a termination upon death or disability pursuant to
Section 2c) within six (6) months following a Change in Control, or (ii) the
Executive resigns from his employment with Good Reason pursuant to Section 2d
within six (6) months following a Change in Control, the Executive shall be
entitled to receive from the Company the following payments and benefits that
will commence within sixty (60) days following the Executive’s effective date of
termination: (A) a severance payment equal to the Executive’s annual gross Base
Salary in effect at the time of his termination of employment, payable in one
lump sum within ten (10) days after the closing of a Change of Control; (B) an
amount equal to the projected total amount of the Executive’s annual target
bonus for the calendar year in which the Executive’s employment termination
occurs, payable in a single lump sum on the first regularly-scheduled pay date
that occurs on or after sixty (60) calendar days following the Executive’s
effective termination date; (C) reimbursement of the Executive’s medical and
dental insurance premiums for the Executive and his eligible dependents under
the Company’s group insurance plans at the same level the Executive elected and
as was in effect on the Executive’s effective termination date for a period of
twelve (12) months, upon presentation to the Company of documentation of payment
of such healthcare continuation coverage premiums to the Company’s third party
administrator and subject to earlier termination in the event of the Executive’s
becoming eligible for equivalent or greater coverage under another employer’s
group health and welfare benefit plans; (D) reimbursement to the Executive of an
amount not to exceed the total gross amount of $20,000 for customized executive
outplacement and/or executive coaching or transition services with a provider of
the Executive’s choosing upon the Company’s receipt of documentation of the
services provided and evidence of payment; and (E) a lump sum amount equivalent
to the full gross value of the Executive’s vacation remaining in his vacation
bank upon the effective date of his termination, calculated and paid at the rate
of his then-effective gross Base Salary.

 

6



--------------------------------------------------------------------------------

d. Execution of Release. The Executive shall not be entitled to any payments or
benefits under Section 4b or 4c above unless the Executive timely executes,
within forty-five (45) days after the effective date of the termination of the
Executive’s employment, and does not revoke, a Separation Agreement and Release
(the “Release Agreement”), including but not limited to the following terms:

(i) an unconditional and mutual release of all waivable rights to any claims,
charges, complaints, grievances, whether known or unknown to the Executive
against the Company, its affiliates and assigns, and whether known or unknown to
the Company against the Executive, his heirs, executors, personal
representatives, administrators, agents, and assigns, through the date of the
Executive’s termination of employment other than post-termination payments and
benefits pursuant to and in accordance with this Agreement and other earned
compensation;

(ii) a representation and warranty that the Executive has not filed or assigned
any claims, charges, complaints or grievances against the Company, its
affiliates or assigns, except to the extent such representations and warranties
are prohibited by law;

(iii) an agreement not to use, disclose or make copies of any confidential
information of the Company, as well as to return any such confidential
information and property to the Company and to maintain the confidentiality of
the Release;

(iv) a mutual agreement for the Executive not to make any false or defamatory
remarks regarding the Company or any of its directors and executive officers and
for the Company and its directors and executive officers not to make any false
or defamatory remarks about the Executive; and

(v) an agreement that the Release Agreement shall not be construed as an
admission by the Company, by the Executive, or by any other release of any
wrongdoing.

The Release Agreement shall not release the Executive from any of his
obligations under this Agreement that survive the termination of the Executive’s
employment by the Company. Notwithstanding any provision of this Agreement to
the contrary, in no event shall the timing of the Executive’s execution of the
Release Agreement, directly or indirectly, result in the Executive designating
the calendar year of payment, and if a payment that is subject to execution of
the Release could be made in more than one taxable year, payment shall be made
in the later taxable year.

e. Definition of Change of Control. As used in this Agreement, the term “Change
of Control” shall be defined to mean any of the following:

(i) any merger or consolidation in which voting securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from the
person holding those securities immediately prior to such transaction and the
composition of the Board following such transaction is such that the directors
of the Company prior to the transaction constitute less than 50% of the Board
membership following the transaction; or

 

7



--------------------------------------------------------------------------------

(ii) any acquisition, directly or indirectly, by a person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of voting securities of the Company possessing more than
50% of the total combined voting power of the Company’s outstanding securities;
provided, however, that, no Change of Control shall be deemed to occur by reason
of the acquisition of shares of the Company’s capital stock by an investor or
group of investors in the Company in a capital-raising transaction.

f. Salary Continuation. The salary continuation set forth in Section 4a above
shall be intended either (i) to satisfy the safe harbor set forth in the
regulations issued under section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) (Treas. Regs. 1.409A-1(n)(2)(ii)) or (ii) be treated as a
Short-term Deferral as that term is defined under Code section 409A (Treas.
Regs. 1.409A-1(b)(4)). To the extent such continuation payments exceed the
applicable safe harbor amount or do not constitute a Short-term Deferral, the
excess amount shall be treated as deferred compensation under Code section 409A
and as such shall be payable pursuant to the following schedule: such excess
amount shall be paid via standard payroll in periodic installments in accordance
with the Company’s usual practice for its senior executives. Notwithstanding
anything herein to the contrary, (i) if at the time of the Executive’s
termination of employment with the Company, the Executive is a “specified
employee” as defined in Code section 409A, and the deferral of the commencement
of any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Code section 409A, the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Executive) until
the date that is six months after the termination of the Executive’s employment
with the Company (or the earliest date that is permitted under Code section
409A), and (ii) if any other payments of money or other benefits due to the
Executive under this Agreement could cause the application of an accelerated or
additional tax under Code section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Code section 409A, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner that is determined by the
Board in consultation with the Company’s professional advisors not to cause such
an accelerated or additional tax. In the event that payments under this
Agreement are deferred pursuant to this Section 4e in order to prevent any
accelerated or additional tax under Code section 409A, such payments shall be
paid at the time specified in this Section 4e without any interest. The Company
shall consult with the Executive in good faith regarding the implementation of
this Section 4; provided, however, that none of the Company, its directors,
officers, employees or advisors shall have any liability to the Executive with
respect to this Section 4e.

g. Parachute Provisions. Notwithstanding anything herein to the contrary, in the
event that the Executive receives any payments or distributions, whether
payable, distributed or distributable pursuant to the terms of this Agreement or
otherwise, that constitute “parachute payments” within the meaning of
Section 280G of the Code, and the net after tax amount of the

 

8



--------------------------------------------------------------------------------

parachute payment is less than the net after-tax amount if the aggregate payment
to be made to the Executive were three times the “base amount” (as defined in
Section 280G(b)(3) of the Code), less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that will equal
three times the Executive’s base amount, less $1.00. To the extent the aggregate
of the amounts constituting the parachute payments are required to be so
reduced, the amounts provided under this Agreement shall be reduced (if
necessary, to zero) with amounts that are payable first reduced first; provided,
however, that, in all events the payments provided under this Agreement which
are not subject to Section 409A shall be reduced first. The determinations to be
made with respect to this Section shall be made by a certified public accounting
firm mutually agreed upon by the Executive and the Company.

 

Section 5. CONFIDENTIALITY AND INVENTIONS

a. Confidential Information. “Confidential Information” means trade secrets,
know-how and other information relating to the Company’s business and not
generally available to the public that are or have been disclosed to the
Executive or with which the Executive becomes or has become familiar as a result
of his employment with the Company. Confidential Information includes, but is
not limited to, information relating to the Company’s business practices and
prospective business interests, products, processes, equipment, manufacturing,
marketing programs, research, product development, engineering and intellectual
property. At any time during or after the Executive’s term of employment, unless
the Executive receives the Company’s prior written consent, the Executive agrees
that he will not disclose, use, disseminate, lecture upon or publish any part of
the Company’s Confidential Information, whether or not developed by the
Executive, unless the same is already in the public domain not as a result of
the Executive’s disclosure. Also, the Executive will have the same obligations
with respect to the secret or confidential information of any other company or
individual (including both the Company’s affiliates and third parties), to which
the Executive gains or has gained access in connection with the Executive’s
employment. The Executive agrees that he will not disclose to the Company or
induce the Company to use any secret confidential information of others,
including former employers, with whom the Executive has obligations of secrecy.

b. Inventions.

(i) For purposes of this Section 5b, the term “Inventions” collectively means
any and all ideas, concepts, inventions, discoveries, developments, know how,
structures, designs, formulas, algorithms, methods, products, processes, systems
and technologies in any stage of development that are conceived, developed or
reduced to practice by the Executive alone or with others during the Term of
this Agreement and any and all patents, patents pending, copyrights, moral
rights, trademarks and any other intellectual property rights therein; and any
and all improvements, modifications, derivative works from, other rights in and
claims related to any of the foregoing under the laws of any jurisdiction.

(ii) The Executive agrees to disclose promptly to the Company all ideas and
inventions that the Executive believes or should believe to be Inventions along
with all relevant records thereof. The Executive hereby assigns and transfers to
the Company, without further consideration, the Executive’s entire right, title
and interest (throughout the United States and Canada and in all other countries
and jurisdictions), free and clear of all

 

9



--------------------------------------------------------------------------------

liens and encumbrances, in all and to all Inventions. Such Inventions shall be
the sole property of the Company, whether or not copyrightable or patentable or
in a commercial stage of development. In addition the Executive agrees to
maintain adequate current written records on the development of all Inventions,
which shall also remain the sole property of the Company.

(iii) In the event any Invention shall be deemed by the Company to be
copyrightable or patentable or otherwise registrable, the Executive will assist
the Company in obtaining and maintaining letters patent or other applicable
registrations and in vesting the Company with full title. Should the Company be
unable to secure the Executive’s signature on any document necessary to apply
for, prosecute, obtain, or enforce any patent, copyright or other right or
protection relating to any Invention, due to the Executive’s incapacity or any
other cause, the Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as the Executive’s
agent and attorney-in-fact to do all lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protection with the same force and effect as if executed and delivered by the
Executive.

(iv) The Executive agrees that any idea, invention, writing, discovery, patent,
copyright, trademark or similar item, or improvement shall be presumed to be an
Invention if it is conceived, developed, used, sold, exploited or reduced to
practice by the Executive or with the Executive’s aid within the one-year period
commencing on the date of the termination of the Executive’s employment
hereunder and if it relates to any business in which the Company was engaged as
of such date. The Executive agrees to disclose such idea, invention, writing,
discovery, patent, copyright, trademark or similar item promptly to the Company
along with all relevant information and records and the Company will examine the
disclosure in confidence to determine if in fact it is an Invention subject to
this Agreement. The Executive can rebut the above presumption if the Executive
proves that the idea, writing, discovery, patent, copyright or trademark or
similar item or improvement is not an Invention covered by this Agreement.

c. Conflicts of Interest. During the Executive’s employment with the Company,
the Executive will promptly, fully and frankly disclose to the Company in
writing:

(i) the nature and extent of any interest the Executive has or may have,
directly or indirectly, in any contract or transaction or proposed contract or
transaction of or with the Company, or its partners, subsidiaries or affiliates;

(ii) every office the Executive may hold or acquire, and every property the
Executive may possess or acquire, whereby directly or indirectly, by which a
duty or interest might be created in conflict with the interests of the Company
(or its partners, subsidiaries or affiliates), or the Executive’s duties and
obligations under this Agreement; and

(iii) the nature and extent of any conflict referred to in Section 5c(ii) above.

 

10



--------------------------------------------------------------------------------

d. Avoidance of Conflicts of Interest. The Executive acknowledges that it is the
policy of the Company that all conflicts of interest of the sort described in
Section 5c be avoided, and the Executive agrees to comply with all policies and
reasonable directives of the Company from time to time regulating, restricting
or prohibiting circumstances giving rise to conflicts of interest of the sort
described in Section 5c. The Executive agrees that he will not enter into any
agreement, arrangement or understanding with any other person or entity that
would in any way conflict or interfere with this Agreement or the Executive’s
duties or obligations under this Agreement or that would otherwise prevent the
Executive from performing the Executive’s obligations hereunder, and the
Executive represents and warrants that the Executive has not entered into any
such agreement, arrangement or understanding.

e. Documents. The Executive acknowledges that all originals and copies of
drawings, blueprints, manuals, reports, notebooks, computer programs,
photographs and any other recorded, written or printed matter relating to
research, manufacturing operations, or the business affairs of the Company made
or received by the Executive during the Executive’s employment are the property
of the Company. The rights comprised in the copyright of any of the above
documents made by the Executive during the Executive’s employment shall be owned
exclusively by the Company. The Executive agrees to promptly surrender such
property at the request of the Company and will not retain such property or
copies thereof after termination of the Term of the Executive’s employment. The
Executive agrees to similarly return all other property of the Company such as
equipment, samples and models.

 

Section 6. RESTRICTIVE COVENANT

From and after the date of this Agreement and through the one (1) year period
after the termination of the Term of the Executive’s employment hereunder, the
Executive shall not engage in any “Competitive Business.” As used in this
Agreement, a “Competitive Business” shall mean any business or enterprise
engaged in the development, manufacture, commercialization, marketing or sale of
fixed ratio combination cancer therapies or products or services based on
nanoparticle technologies or any other technology, product or service that is
directly competitive with the business in which the Company is actively engaged
during the Term of the Executive’s employment, including but not limited to any
product or service in pre-clinical development or in clinical development,
commercialized, marketed or sold by the Company during the Term; provided,
however, that the foregoing restriction shall not be construed to prohibit the
Executive’s ownership of not more than 1% of any class of securities of any
company that is engaged in any of the foregoing businesses, having a class of
securities that are publicly owned and regularly traded on any recognized
securities exchange or in the over-the-counter market, but only if such
ownership represents a passive investment and the Executive does not, in any
way, either directly or indirectly, manage or exercise control over any such
company, guarantee any of its financial obligations, otherwise take part in its
business. The Executive is entering into this covenant not to compete to
continue his undertaking under the Prior Agreement and in consideration of the
agreements of the Company in this Agreement, including but not limited to the
substantial increase in the Executive’s Base Salary and the agreement of the
Company to pay increased severance benefits to the Executive upon a termination
of the Executive’s employment pursuant to Section 4b and 4c hereof.

 

11



--------------------------------------------------------------------------------

Section 7. NON-SOLICITATION

a. Non-Solicitation of Customers and Other Third Parties. From and after the
date of this Agreement and through the one (1) year period after the termination
of the Executive’s employment with the Company, the Executive shall not solicit,
entice or induce any person, company or other entity with which, at any time
during the twelve (12) months immediately preceding the date of the Executive’s
termination, the Company has had any contractual or other business relationship,
whether as a strategic partner, collaborator, customer or otherwise, into
refraining from or reducing its business or relationship with the Company, or to
terminate its relationship with the Company, and the Executive shall not
approach any such person, company or other entity on behalf of any Competitive
Business for any such purpose or authorize or knowingly approve the taking of
such actions by any other person or entity.

b. Non-Solicitation of Employees. From and after the date of this Agreement and
through the one (1) year period after the termination of the Executive’s
employment with the Company, the Executive shall not solicit, entice or induce
any person, whom at any time during the twelve (12) months immediately preceding
the termination, was or remains an employee of the Company to become employed or
engaged by the Executive or any person, firm, company or association in which
the Executive has an interest, and the Executive shall not approach any such
person for any such purpose or authorize or knowingly approve the taking of such
actions by any other person or entity.

 

Section 8. REPRESENTATION AND WARRANTY BY THE EXECUTIVE

The Executive hereby represents and warrants to the Company, the same being part
of the essence of this Agreement that, as of the date of this Agreement, the
Executive is not a party to any agreement, contract or understanding, and that
no facts or circumstances exist, that would in any way restrict or prohibit him
in any material way from undertaking or performing any of his obligations under
this Agreement. The foregoing representation and warranty shall remain in effect
throughout the Term of the Executive’s employment hereunder.

 

Section 9. REMEDIES

a. Equitable Relief. The Parties acknowledge and agree that irreparable harm
would result in the event of a breach or threat of a breach by the Executive of
Section 5, 6, 7, 10, 11 or 12 of this Agreement or the making of any untrue
representation or warranty by the Executive in this Agreement. Therefore, in any
such event, and notwithstanding any other provision of this Agreement:

(i) the Company shall be entitled to a restraining order, order of specific
performance, or other injunctive relief, without showing actual damage and
without bond or other security; and

(ii) the Company’s obligation to make any payment or provide any benefit under
this Agreement or the Release Agreement, including without limitation any
severance benefits and insurance reimbursements, shall immediately cease.

 

12



--------------------------------------------------------------------------------

b. Remedies Not Exclusive. The Company’s remedies under this Section 9 are not
exclusive, and shall not prejudice or prohibit any other rights or remedies
under this Agreement or otherwise. To the extent required to be enforceable by
applicable law, the cessation of the Company’s obligation to make payments or
continue benefits under this Section 9 shall be deemed to be in the nature of
liquidated damages.

 

Section 10. RETURN OF COMPANY PROPERTY

Immediately upon termination of the Term of the Executive’s employment or upon
the Company’s earlier request, the Executive shall return to the Company all
Confidential Information and other items described in Section 5 and all
originals and copies of any other property or information owned by the Company
or relating to its business, that the Executive has in his possession or under
his control, including all credit cards, papers, books, equipment, files,
supplies and samples.

 

Section 11. CONFIDENTIAL AGREEMENT

This Agreement is confidential. The Executive shall keep its provisions
confidential and shall not disclose them to anyone, including but not limited to
any past, present, or prospective employee of the Company; provided, that this
Section 11 shall not prohibit the Executive from discussing this Agreement in
confidential communications with his spouse, attorneys, accountants, or other
professional advisors, provided that the provisions of Section 5 and Section 9
shall at all times apply to communications with any such persons.

 

Section 12. MISCELLANEOUS PROVISIONS

a. Notices. Unless otherwise agreed in writing by a Party entitled to notice,
all notices required by this Agreement shall be in writing and shall be deemed
given when physically delivered to and acknowledged by receipt by the party,
delivered by a national overnight delivery service, or when deposited postage
paid, registered or certified mail, addressed to the party at its principal
business or residence as set forth in the Company’s records or as known to or
reasonably ascertainable by the Party required to give notice.

b. General Rules of Construction. The Parties have participated jointly in
negotiating and drafting of this Agreement. If a question concerning intent or
interpretation arises, no presumption or burden of proof shall arise favoring or
disfavoring a Party by virtue of authorship. Any reference to any federal,
state, local, or foreign statute or law shall be deemed also to refer to all
related rules and regulations unless the context requires otherwise.

c. Meaning of Certain Words. The word “including” shall mean “including without
limitation.” Any reference herein to a period of days shall mean calendar days
unless otherwise expressly stated.

d. Waivers. No assent, express or implied, by a Party to any breach or default
under this Agreement shall constitute a waiver of or assent to any breach or
default of any other provision of this Agreement or any breach or default of the
same provision on any other occasion.

 

13



--------------------------------------------------------------------------------

e. Binding Effect; No Third Party Beneficiaries. This Agreement shall bind and
benefit the Parties and their respective heirs, devisees, beneficiaries,
grantees, donees, legal representatives, successors, and assigns. Nothing in
this Agreement shall be construed to confer any rights or benefits on third
party beneficiaries.

f. Assignment. Neither Party may assign this Agreement or any interest herein
without the other’s prior written consent; provided that the Company may assign
its interest to another entity that it controls, is controlled by, or is under
common control with or to a successor in interest upon a Change of Control.

g. Captions. Titles or captions contained in this Agreement are for convenience
and are not intended to affect the substantive meaning of any provision.

h. Severability. If any provision of this Agreement is found by a court or other
tribunal of competent jurisdiction to be invalid or unenforceable, the attempt
shall first be made to read that provision in such a way as to make it valid and
enforceable in light of the Parties’ apparent intent as evidenced by this
Agreement. If such a reading is impossible, the tribunal having jurisdiction may
revise the provision in any reasonable manner, to the extent necessary to make
it binding and enforceable. If no such revision is possible, the offending
provision shall be deemed stricken from this Agreement, and every other
provision shall remain in full force and effect.

i. Survival. The provisions of this Agreement that by their terms are intended
to continue beyond the termination of the Executive’s employment, including but
not limited to Section 5, 6, 7, 8, 9, 10, 11 and 12 hereof, shall survive such
termination of employment and shall continue in effect for the respective
periods therein provided or contemplated.

j. Section 409A. It is intended that this Agreement be drafted and administered
in compliance with section 409A of the Code, including, but not limited to, any
future amendments to Code section 409A, and any other Internal Revenue Service
or other governmental rulings or interpretations (together, “Section 409A”)
issued pursuant to Section 409A so as not to subject the Executive to payment of
interest or any additional tax under Code section 409A. The Parties intend for
any payments under this Agreement to either satisfy the requirements of
Section 409A or to be exempt from the application of Section 409A, and this
Agreement shall be construed and interpreted accordingly. In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In addition, to the extent that any Internal
Revenue Service guidance issued under Section 409A would result in the Executive
being subject to the payment of interest or any additional tax under
Section 409A, the Parties agree, to the extent reasonably possible, to amend
this Agreement in order to avoid the imposition of any such interest or
additional tax under Section 409A, which amendment shall have the minimum
economic effect necessary and be reasonably determined in good faith by the
Company and the Executive.

 

14



--------------------------------------------------------------------------------

k. Governing Law. This Agreement shall be governed by and construed under the
laws of the United States and the State of New Jersey, without effect to any
conflicts of law.

l. Board Information. The Executive shall at all times promptly give to the
Board (in writing if so requested) all such information as it may reasonably
request in connection with matters relating to the Executive’s employment or
with the Company or the business of the Company.

m. Effective Date. This Agreement shall be effective immediately on the date
duly executed by both Parties.

n. Full Agreement; Modification. This Agreement amends, restates and supersedes
the Prior Agreement and all other employment arrangements between the Executive
and the Company, except that this Agreement shall not supersede any existing
confidentiality, invention assignment, non-solicitation or non-competition
agreements between the Executive and the Company, including but not limited to
those set forth in the Prior Agreement. This Agreement constitutes the entire
agreement of the Parties concerning its subject matter and supersedes all other
oral or written understandings, discussions, and agreements, and may be modified
only in a writing signed by both Parties. The Parties acknowledge that they have
read and fully understand the contents of this Agreement and execute it after
having an opportunity to consult with legal counsel.

o. Counterparts; Delivery. This Agreement may be executed by the Parties in
separate counterparts and may be delivered by either or both Parties by
facsimile or electronic transmission.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed this Agreement to be effective as of the date specified above.

 

      CELATOR PHARMACEUTICALS, INC.

/s/ Scott T. Jackson

    By:  

/s/ Joseph A. Mollica

Scott T. Jackson      

Joseph A. Mollica

Chairman of the Board

 

15



--------------------------------------------------------------------------------

SCHEDULE A

Permitted Activities

 

Description of Activity

  

Nature of Work

   Hours Per
Month    Anticipated
Compensation  

Board of Trustees

  

The Leukemia and Lymphoma Society - Eastern Pennsylvania Chapter

   Approx. 3    $ 0.00   